Citation Nr: 0729658	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-21 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The appellant entered the Army National Guard in July 1978; 
he had a verified period of active duty for training 
(ACDUTRA) from September 3, 1978, to December 1, 1978; he 
served on active duty from January 1991 to March 1991; he was 
separated from the Army National Guard in April 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
a claim for service connection for bilateral pes planus.

In April 2007, a hearing was held before the undersigned 
Veterans Law Judge at the North Little Rock, Arkansas RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDINGS OF FACT

1.  Bilateral pes planus was noted on a July 1978 Army 
National Guard entrance examination.

2.  The competent evidence demonstrates that preexisting 
bilateral pes planus was not permanently aggravated during 
active service.


CONCLUSION OF LAW

Bilateral pes planus disability was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  
	
A letter dated in April 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2005 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
bilateral pes planus, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records and 
relevant VA medical records are in the file.  All records 
identified by the appellant as relating to this claim have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a appellant with a medical examination or 
to obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" is defined to 
include active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24); see also 38 C.F.R. § 3.6(a).  The term "active 
duty for training" includes, inter alia, certain full time 
duty in the Army National Guard.  38 U.S.C.A. § 101(22); see 
also 38 C.F.R. § 3.6(c)(3).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.
 
Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

The advantage of certain evidentiary presumptions, provided 
by law, that assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of active or inactive 
duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway, 13 Vet. App. at 67 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Here, the appellant did achieve 
veteran status given his period of active duty, noted in the 
Introduction. 

The veteran is seeking service connection for bilateral pes 
planus.  He essentially contends that his bilateral pes 
planus disability was aggravated during service.

On a July 1978 entrance examination to the Army National 
Guard, it was noted that the veteran had bilateral pes 
planus, severe asymptomatic.  This condition was not 
considered disqualifying.  The veteran entered service with a 
preexisting disability. 

The veteran had a period of verified ACDUTRA from September 
3, 1978, to December 1, 1978.  During this time period, in 
September 1978, he sought treatment on one occasion for ankle 
pain and was given arch supports.  Thereafter, he did not 
have any additional ankle or foot complaints or treatment.  
In November 1978, it was noted he had pes planus, was treated 
with arch supports in September 1978, and was asymptomatic 
for pain.  Given this sole and isolated episode of treatment 
on one day during his period of ACDUTRA, and the subsequent 
notation several months later that he was asymptomatic, the 
Board finds that his preexisting bilateral pes planus was not 
aggravated during ACDUTRA.  If anything, the veteran had a 
temporary flare-up in September 1978.  There was no permanent 
increase in disability during ACDUTRA as the veteran was 
ultimately noted as being asymptomatic; aggravation may not 
be conceded.  There is no competent medical evidence to the 
contrary.  

Thereafter, at no other time during his active duty service 
in 1991 or during his time in the Army National Guard did the 
veteran seek treatment for his bilateral pes planus.  
Examinations conducted in December 1983, October 1987, and 
March 1991 indicated that the veteran was in good health, and 
no reference was made to pes planus.  No medical professional 
has indicated that the veteran's preexisting bilateral pes 
planus disability was aggravated by service.  

The Board notes the veteran's belief that he was discharged 
for medical reasons.  However, there is no indication of such 
on either of his DD 214 Forms.  His original DD 214 Form 
shows that he was released from active duty in December 1978 
after completing his ACDUTRA.  A separate DD 214 Form shows 
that he had a second period of active duty service from 
January 1991 to March 1991.  This form gives no indication 
that he was released for medical reasons but specifically 
states he was released upon expiration of service. 

In sum, the veteran's bilateral pes planus disability was 
treated on one isolated occasion during ACDUTRA.  There is no 
medical evidence that his condition was permanently 
exacerbated during ACDUTRA, i.e., there is no indication that 
the veteran's disability increased in severity beyond that of 
its natural progression.  Further, there is no evidence of 
aggravation during his subsequent service. 

Although the Board is sympathetic to the difficulties the 
veteran must face with his bilateral pes planus, the fact 
remains that no competent medical evidence of record exists 
showing that his disability was permanently aggravated by 
active service.  No treatment of foot pain is on record from 
September 1978 to May 2005.  

In regards to the veteran's personal statements and hearing 
testimony, the Board notes that the veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding aggravation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for bilateral pes planus must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for bilateral pes planus is 
denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


